As filed with the Securities and Exchange Commission on March 18, 2011 File Nos. 333-117597 and 811-21606 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D C 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No.8 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.10 [X] (Check appropriate box or boxes) TILSON INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 767 Fifth Avenue, 18th Floor, New York, New York 10153 (Address of Principal Executive Offices) 252-972-9922 (Registrant’s Telephone Number, including Area Code) A. Vason Hamrick 116 S. Franklin Street, P.O. Box 69, Rocky Mount, North Carolina 27802 (Name and Address of Agent for Service) With copy to: Thomas W. Steed, III Kilpatrick, Townsend & Stockton LLP 3737 Glenwood Avenue, Suite 400 Raleigh, North Carolina 27612 Approximate Date of Proposed Public Offering:As soon as practicable after the Effective Date of this Registration Statement It is proposed that this filing will become effective:(check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) or [] on (date) pursuant to paragraph (a)(2) of Rule 485. EXPLANATORY NOTE This Post-Effective Amendment No. 8 to the Trust’s Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.7 filed February 28, 2011 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this amendment to the registration statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 8 to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Rocky Mount, and State of North Carolina on this 18th day of March, 2011. TILSON INVESTMENT TRUST By:/s/ A. Vason Hamrick A. Vason Hamrick Secretary Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 8 to its Registration Statement has been signed below by the following person in the capacities and on the date indicated. *March 18, 2011 Jack E. Brinson, Trustee and ChairmanDate * March 18, 2011 James H. Speed, Jr., TrusteeDate * March 18, 2011 Whitney R. Tilson, Trustee, President, Date and Principal Executive Officer * March 18, 2011 Glenn H. Tongue, Vice President, Treasurer Date and Principal Financial Officer /s/ T. Lee Hale, Jr. March 18, 2011 T. Lee Hale, Jr., Assistant Secretary Date /s/ A. Vason Hamrick March 18, 2011 A. Vason Hamrick, Secretary andDate Assistant Treasurer *By:/s/ A. Vason Hamrick March 18, 2011 A. Vason Hamrick, Attorney-in-FactDate Exhibit Index Exhibit Number Description EX-101.INS XBRL Instance Document EX-101-SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
